DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/10/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Non-Patent Literature Document #2 is listed on the IDS as comprising three pages (pages 431-433), but only a single page (unnumbered) has been provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The application has been amended as follows: 

Claim 1: On line 21, the term “pushing” has been inserted before the term “force”. 
Claim 3: On line 2, the term “a” has been inserted before the term “canal”. 
   On line 2, the term “a” has been inserted before the term “compartment”.
Claim 7: On line 2, the term “second” has been inserted before the term 
    “magnetization”.
Claim 16: On line 6, the term “the” has been replaced with the term “a”. 
     On line 7, the term “first” has been deleted.
     On line 7, the second occurrence of the term “the” has been replaced 
     with the term “a”.
     On line 8, the phrase “second magnetic element” has been replaced 
     with the phrase “magnetizable material”.
     On line 13, the term “first” has been deleted.
     On line 13, the phrase “second magnetic element” has been replaced 
     with the phrase “magnetizable material”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Each of independent claims 1, 10 and 16 have been amended to require the first and second magnetic elements (or, in the case of claim 16, the magnetic element and the magnetizable material) to be positioned in a linear orientation along a vertical axis such that the north-south poles of each element/magnetizable material abuts to a same polarity, wherein a pushing force from the elements/magnetizable material is in a vertical direction along the vertical axis of the linear orientation. Similar subject matter (albeit with different wording) was previously recited in now-cancelled claim 9 (dependent on claim 1) and was indicated as being allowable in the 3/3/2022 Detailed Action; similar reasoning for allowance as set forth in the 3/3/2022 Detailed Action applies to the present claims. The closest prior art remains Shapiro (PG PUB 2010/0212676, cited in the 3/3/2022 Detailed Action), but the magnetic elements/magnetizable material of Shapiro are not arranged with north-south poles abutting to a same polarity and their pushing force is perpendicular to the axis of the linear orientation (as seen in Fig 1, for example). Absent a teaching to rearrange the magnetic elements in the manner claimed, it would not have been obvious to one of ordinary skill in the art to modify the arrangement in Shapiro as doing so would require substantial redesign in order to maintain operability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783